Citation Nr: 1525103	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  04-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides and insect repellant during service in Thailand.
 
2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for urinary frequency, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969 with service in Thailand from December 1966 to November 1967.  This appeal comes to the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2006, a Travel Board hearing was held before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is associated with the claims files.  In September 2011, the Board advised the Veteran that the VLJ who presided at the July 2006 hearing no longer worked for the Board.  The Veteran was offered an opportunity for an additional hearing but responded that he did not wish to appear at another hearing and requested that his case be considered on the evidence of record.

In November 2013, the Board issued a decision denying the matters on appeal.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2015, the Court issued a Memorandum Decision setting aside the Board's November 2013 decision and remanding the case for further development, if necessary, and readjudication consistent with the decision.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type 2.

2.  The medical evidence of record shows that the Veteran has erectile dysfunction and urinary frequency and that both disorders were caused by the Veteran's diabetes mellitus, type 2. 

3.  The Veteran was exposed to an herbicidal agent during active military service.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type 2, is presumed to be due to his in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Erectile dysfunction is proximately due to the Veteran's diabetes mellitus, type 2.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).

3.  Urinary frequency is proximately due to the Veteran's diabetes mellitus, type 2.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type 2, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).
  


Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Diabetes Mellitus

The Veteran is seeking service connection for diabetes mellitus, type 2.  He does not contend that this disability initially manifested during his active service.  Rather, he contends that his diabetes is due to exposure to herbicides during his tour of duty in Thailand.  The Veteran's service records confirm that he was stationed at the Royal Thai Air Force Base at Ubon from December 1966 to November 1967.

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam Era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  

Again, the record confirms that the Veteran was stationed in at Ubon during the relevant time frame.  His DD Form 214 confirms that his MOS was Materials Facilities Specialist.  In September 2012, he reported that he worked on the flight line no more than fifty to seventy-five yards away from the landing aircraft and that spraying of herbicides in that area occurred during and after his work hours.  He recalls, and submitted photographs, of the barren areas around which he worked, despite being surrounded by jungle.  The Veteran consistently reported throughout the pendency of this longstanding claim that he served in this area and saw and was near spraying.  

The Board has reviewed the Veteran's claims files for evidence of his placement area on the Ubon Air Field in Thailand.  The Veteran's service personnel records do not confirm such placement.  Nonetheless, the Board finds no reason to question the credibility of the Veteran's personal recollection as to his daily work around the airstrips and his personal observation of the state of the foliage in that area.  

The Board further observes that on VA examination in September 2009, the Veteran's diagnosis of diabetes mellitus, type 2, was confirmed.  The VA examiner recognized the lapse in time between the Veteran's separation from active service and the onset of diabetes, but also recognized that exposure to chemical spray while in Thailand would predispose the Veteran to diabetes mellitus.  The examiner also recognized that the Veteran has no family history of diabetes.  Based upon these factors, the VA examiner opined that, "diabetes mellitus may well be related to his exposure to a toxic substance during his military service."

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he likely served on and around the air strips near the perimeter of the base at Ubon between December 1966 and November 1967.  The Veteran's service personnel records indeed show that he was stationed on the base during the relevant time frame and confirm his MOS as Materials Facilities Specialist, which would likely require his movement around the base to the various on-base facilities.  His personal recollections of observing the use of herbicides and seeing the resulting barren foliage near his work sites are competent and credible.  Therefore, based on the above-referenced recently unclassified Department of Defense document showing that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand, the Veteran's credible assertions of serving along or in close proximity to the perimeter flight line area of Ubon Air Field, and resolving all reasonable doubt in his favor, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during service.

In sum, the evidence of record demonstrates that the Veteran was exposed to an herbicidal agent during service and that he has a current diagnosis of diabetes mellitus.  Accordingly, with application of the doctrine of reasonable doubt, presumptive service connection is warranted for diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Erectile Dysfunction and Urinary Frequency

In September 2002, the Veteran underwent VA genitourinary examination, at which time the existence of both erectile dysfunction and urinary frequency were both confirmed.  The VA examiner opined that both of these disorders are, "more likely than not secondary to diabetes mellitus and benign prostatic hyperplasia."  Because the medical evidence establishes that the Veteran's erectile dysfunction and urinary frequency are more likely than not secondary to the service-connected diabetes mellitus, service connection is warranted for both conditions.  38 C.F.R. § 3.310.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for diabetes mellitus is granted.
 
Service connection for erectile dysfunction, secondary to diabetes mellitus, is granted. 

Service connection for urinary frequency, secondary to diabetes mellitus, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


